Citation Nr: 0204416	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for urethral 
stricture secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The service-connected urethral stricture is manifested by 
urinary frequency with a reported daytime voiding interval of 
less than one hour, reported awakening to void three to four 
times per night, and reported urine leakage requiring the 
wearing of an absorbent pad which must be changed two to 
three times per day.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for urethral 
stricture secondary to a shell fragment wound have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.115a, 4.115b, Diagnostic Code 7518 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A rating decision apprised the 
veteran of the reasons and bases for the VA decision.  A 
statement of the case, and supplemental statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal, to include the criteria for a compensable rating.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there are any private treatment reports 
that could be obtained.  Additionally, the veteran has been 
afforded multiple VA examinations in relation to the status 
of his service-connected disability at issue.  The Board 
notes that the veteran reported at the January 2002 hearing 
on appeal that he was currently receiving treatment or 
evaluation for his urethral stricture at the Nashville VA 
medical center for medication refill only, and that reports 
of such treatment are not of record.  However, in light of 
the rating evaluation award granted in this decision, the 
Board finds that no practical benefit would be served to the 
veteran by delaying appellate adjudication of this appeal to 
obtain such records.  He may always reopen an increased 
rating claim where clinical reports demonstrate an increased 
disability.  Further development is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

The veteran's service-connected urethral stricture is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7518.  Diagnostic Code 7518 provides that 
stricture of the urethra will be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b.  Voiding dysfunction is 
further classified as involving urine leakage, urinary 
frequency, or obstructive voiding.  For urinary leakage, a 20 
percent rating is warranted where the condition requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent rating is warranted if 
the condition requires the wearing of absorbent materials 
which must be changed two to four times per day.  A maximum 
60 percent evaluation contemplates a requirement of the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. 
§ 4.115a.

The criteria for rating urinary frequency specify that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  Where the daytime voiding interval is 
between one and two hours, or there is awakening to void 
three to four times per night, a 20 percent evaluation is for 
assignment.  A maximum 40 percent evaluation is warranted 
where there the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue, except as outlined 
below.

Factual Background

A rating decision in September 1970 granted service 
connection for urethral stricture secondary to a shell 
fragment wound, and assigned a 10 percent evaluation 
effective from July 24, 1970.  A rating decision in June 1975 
reduced the evaluation to noncompensable effective from 
September 1, 1975.  The noncompensable rating has been 
continued to date.  The current reopened increased rating 
claim was received in January 2000.

The veteran presented for a genitourinary examination in 
March 2000.  The veteran reported a history of multiple 
dilations of the urethra and recurrent bladder infections 
requiring treatment with antibiotics on occasion, but more 
often with hydration.  He indicated he was able to have an 
erection and ejaculation, with some difficulty, which he 
characterized as a minimal problem.  He denied any recent 
treatment.  Physical examination revealed a small scar from a 
previous catheter placement, and a 5 cm scar on the right 
side of the penis with a small opening consistent with a 
fistula.  No other abnormality was noted.  The diagnosis was 
urethral stricture secondary to direct shell fragment wounds, 
complicated by fistula and recurrent bladder infections.

On general medical VA examination in April 2001, the veteran 
reported he had had no recent neurologic management, but that 
he had significant neurologic symptoms.  He reported he was 
only able to void with a very small caliber stream which 
required much straining to force out the urine, and that he 
had almost constant dysuria.  He stated he had significant 
dribbling which caused him to wear four to five absorbent 
pads per day.  He also indicated he had very significant 
urgency with occasional urge incontinence and that he voided 
approximately every one-half hour to one hour during the day.  
He reported he got up at least three or four times at night.  
He described he had a urinary tract infection approximately 
every one or two months, for which he usually obtained 
antibiotics.  He denied any gross hematuria or stones, and 
stated he had not had any instrumentation or surgery other 
than the last internal urethrotomy in 1969. 

The examiner's impression was significant urethral stricture, 
grossly undertreated for the past 30 years, basically due to 
the appellant's reluctance to pursue further therapy due to 
fear of pain as he had during the 1969 procedure.  The 
examiner noted he had recommended that the veteran undergo 
further evaluation which should require some type of surgical 
procedure in the form of a urethroplasty.  A future 
retrograde urethrogram, voiding cystourethrogram, and 
cystoscopy were recommended.

A May 2001 VA clinical progress note indicates a retrograde 
urethrogram was notable for some irregularity of the 
veteran's distal urethra.  The reporting physician observed 
that, at the time of the study, the catheter was placed 
fairly proximal within the urethra.  It was interpreted that 
there were some mucosal urethral irregularities consistent 
with previous trauma.  The examiner opined it appeared the 
catheter passed easily within the urethra, and that this was 
indicative that the veteran did not have an extremely tight 
urethra.  It was noted that the veteran refused the 
performance of a cystourethroscopy to delineate any further 
abnormality.  The examiner also opined it was possible that 
the veteran's voiding habits were learned primary outlet 
dysfunction such as pseudo dyssynergia as a result of pain 
during the time of his historical catheterizations.  He was 
prescribed Hytrin, a course of empiric alpha blocker therapy.  
The impressions were lower urinary tract symptoms of unclear 
etiology, and stricture versus bladder neck dysfunction 
versus urethral irregularities, such as diverticulum not 
fully delineated on retrograde study.

The veteran and his spouse provided testimony at a 
videoconference hearing before the undersigned Member of the 
Board in January 2002.  The testimony provided was consistent 
with the medical history reported by the veteran in the 
clinical reports outlined above.  It was stated that the 
veteram must change an absorbent pad two to three times a 
day, and that he was seen at the Nashville VA medical center 
for medication refill.

Analysis

The record establishes that the veteran has reported a 
history of urinary leakage requiring the wearing of absorbent 
pads which must be changed two to three times per day, and 
that he has constant dysuria, and urinary frequency in the 
range of one-half hour to one hour.  The veteran is competent 
to report observations with regard to his disability 
symptoms.  However, the VA is not required to accept 
subjective contentions without some corroboration.  In this 
regard, the clinical record demonstrates that a retrograde 
urethrogram revealed the veteran has residual urethral 
mucosal irregularities consistent with previous trauma.  The 
veteran and his spouse have testified under oath as to the 
veteran's wearing of absorbent pads and his urinary 
frequency.  Such testimony has not been shown to be 
inconsistent with the clinical record findings.  Further, the 
VA has prescribed Hytrin, a course of empiric alpha blocker 
for the disability at issue.  As such, the Board finds that 
the evidence shows it is at least as likely as not that the 
service-connected disability at issue is manifested by the 
urine leakage as contemplated by the criteria for a 40 
percent rating.  38 C.F.R. § 4.115a.  There has been no 
contention or demonstration that the veteran requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times a day.  As such a higher 
schedular evaluation is not warranted for urine leakage.  The 
Board notes that a 40 percent evaluation is also the maximum 
schedular rating assignable for urinary frequency.  The Board 
also notes that the veteran has reported recurrent bladder 
infection associated with the disability at issue for which 
he obtains antibiotics.  While the record does not contain 
clinical confirmation of such treatment, the Board notes that 
a 40 percent rating exceeds the maximum evaluation assignable 
for urinary tract infection.  38 C.F.R. § 4.115a.  In view of 
the foregoing, and with resolution of doubt in the veteran's 
favor, a 40 percent evaluation is warranted for urethral 
stricture.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

A 40 percent evaluation is granted for urethral stricture, 
subject to the applicable law governing the award of monetary 
benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

